Citation Nr: 1428376	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  09-42 221	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a disability manifested by low cholesterol.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for tinea pedis of both lower extremities.

4.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type 2.

5.  Entitlement to a compensable rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1967 to June 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In April 2014, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.

The issue of service connection for tinea pedis is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

During the April 2014 Board hearing, the Veteran (via his representative) withdrew his appeal seeking service connection for a disability manifested by low cholesterol and a sleep disorder and increased ratings for diabetes mellitus, type 2, and erectile dysfunction; there is no allegation of error in fact or law in these matters remaining for appellate consideration.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are met with respect to the claims of service connection for a disability manifested by low cholesterol and a sleep disorder and increased ratings for diabetes mellitus, type 2, and erectile dysfunction; the Board has no further jurisdiction to consider an appeal in these matters.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  Given the Veteran's expression of intent to withdraw his appeal in the matters of service connection for low cholesterol and a sleep disorder and increased ratings for diabetes mellitus, type 2, and erectile dysfunction, further discussion of the impact of the VCAA on these matters is not necessary.

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues on appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, on the record at the hearing before the undersigned the Veteran, via his representative, withdrew his appeal seeking service connection for a disability manifested by low cholesterol and a sleep disorder and increased ratings for diabetes mellitus, type 2, and erectile dysfunction.  Hence, there remain no allegations of error of fact or law in these matters for appellate consideration, and the Board does not further jurisdiction to review an appeal in these matters.






ORDER

The appeals seeking service connection for a disability manifested by low cholesterol and a sleep disorder and increased ratings for diabetes mellitus, type 2, and erectile dysfunction are dismissed.


REMAND

Regarding service connection for tinea pedis of both lower extremities, while the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertaining to the claim. 

The Veteran alleges that his tinea pedis of both feet was incurred in service.  His service treatment records (STRs) show that he reported a history of foot trouble on June 1969 service separation examination (no history of foot trouble was noted on January 1967 induction examination).  VA treatment records show that the Veteran complained of "itching on his feet and ankles for long time" on June 2003 dermatology evaluation.  The diagnosis was tinea pedis, and it was noted that he had had "no treatment to date."  VA treatment records also show findings of a fungal infection between the toes and onychomycosis.  Given the history of foot trouble in service, the current diagnosis of tinea pedis, and the lay statements by the Veteran reporting continuous symptoms since service, the "low threshold" standard for when an examination is necessary endorsed by the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006), is met.  The questions presented (whether the record supports the Veteran's allegation of continuous itching on his feet and ankles and whether such disability is related to service) are medical questions, and an examination to secure medical advisory opinions on these questions is necessary.

The Veteran testified that he receives ongoing VA treatment for tinea pedis of the lower extremities.  The most recent VA treatment records available for review are dated in September 2013.  Complete updated records of the treatment the Veteran has received for tinea pedis are pertinent evidence which must be secured; any VA treatment records are constructively of record.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify all providers of evaluation or treatment he has received for foot skin complaints since June 2003 (when he was first seen/treated by VA for tinea pedis), and to provide authorizations for VA to obtain records of any such private treatment.  The RO should secure for the record copies of complete clinical records of such treatment from the providers identified (i.e., any not already associated with the record).  He should be notified if any private records he identifies are not received pursuant to the RO's request.  The RO must specifically secure complete records of all VA treatment he has received.

2.  The RO should then arrange for the Veteran to be examined by a dermatologist to determine the nature and likely etiology of his foot skin disorder(s)(diagnosed in the current record as tinea pedis, fungal infection, and onychomycosis).  The entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated studies should be performed.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following: 

(a)  Please identify, by diagnosis(es), each foot skin disorder found? 

(b)  Please identify the likely etiology for each foot skin disability diagnosed.  Specifically, is it at least as likely as not (a 50 % or better probability) that such is related to the Veteran's service?. 

(c) Are the Veteran's reports of continuous symptoms since service consistent with (or do they conflict with) the factual data in the record?

The examiner must explain the rationale for all opinions.

3.  The RO should then review the record and readjudicate the claim remaining on appeal.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


